Citation Nr: 1454143	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for migraine cluster headaches on a schedular basis. 

2. Entitlement to an initial rating in excess of 50 percent for migraine cluster headaches on an extra-schedular basis. 

3. Entitlement to a higher initial rating for an anxiety disorder, rated as 10 percent disabling from August 23, 2009 through November 17, 2011, and evaluated as 30 percent disabling as of November 18, 2011.

4. Entitlement to service connection for a personality disorder.

5. Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband, G. H. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran had active service from August 1994 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in January 2011. 

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

The above-referenced rating decision granted the Veteran service connection for an anxiety disorder, rated as 10 percent disabling.  After receipt of the Veteran's notice of disagreement, the RO granted the Veteran an increased rating of 30% for this condition as of November 18, 2011.  Although a higher rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the award of service connection nor has the appellant withdrawn her appeal.  A.B. v. Brown, 6 Vet. App. 35, 38  (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the issue of entitlement to service connection for a personality disorder was previously considered and denied by a rating decision issued in July 1995, in part, due to lack of evidence establishing that the Veteran had a disabling condition.  The Veteran did not appeal this decision and as such, new and material evidence would generally be required to reopen the claim.  However, a review of the record reflects that additional service personnel records were associated with the Veteran's claims file in February 2010.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. 

In the instant case, although the Board finds that some of the newly received service personnel records are duplicative, the Command Directed Evaluation from March 1995, is new.  This document reports that the Veteran underwent a psychological evaluation in service.  This evidence is pertinent to the Veteran's claim for a personality disorder as it relates to the Veteran's assertion that she had a mental disorder in service, while the previous rating decision indicated that the Veteran had not been formally diagnosed with a mental disorder. Therefore, 38 C.F.R. § 3.156 (c) applies and the Board will consider the claims on a de novo basis.  

In November 2011, the issue of entitlement to a TDIU was initially raised by the Veteran's statements.  The RO denied the claim indicating that the Veteran did not meet the schedular criteria for TDIU under 38 C.F.R. 4.16.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran's claim for a higher initial rating for migraine cluster headaches and an anxiety disorder are currently on appeal and the Veteran maintains that these conditions preclude her from maintaining a gainful occupation, a claim for TDIU should also be considered to be on appeal.  

The issue of service connection for the residuals of a transient ischemic attack has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an evaluation in excess of 50 percent for migraine cluster headaches on an extraschedular basis and entitlement to a TIDU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a personality disorder.

2. The Veteran's chronic migraines and cluster headaches are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which cause marked interference with employment.  

3. The Veteran's chronic migraines and cluster headaches cause occasional symptoms of syncope and transient amnesias. 

4. Throughout the period on appeal, the Veteran's level of impairment caused by her symptoms of anxiety has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5. The Veteran reported that her anxiety is irritating and frustrating but that it is not constant.  She homeschools her children and raises horses, despite periods of anxiety that cause her to unable to perform these tasks. 

6. Evidence of record does not indicate that the Veteran's symptoms of anxiety has  been manifested by reduced reliability or productivity that results in symptoms such as: flattened affect, difficulty understanding complex commands, or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a personality disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for a schedular rating of 50 percent, but not higher, for migraine cluster headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.14, 4.124a, Diagnostic Code 8199-8100 (2014). 

3. The criteria for a 30 percent rating for PTSD, but no more than 30 percent, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a December 2009 letter, issued before the January 2011 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes: the Veteran's service treatment records, her personnel records, VA and private treatment records, VA examination reports and lay statements from the Veteran, her family and her friends.  

Additionally, the Veteran provided testimony at an August 2014 Board hearing.  The undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the Veteran's claims and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also notes that the Veteran indicated, during her Board hearing, (and in her representative's August 2014 statement) that she had missed a scheduled VA examination in relation to her service-connected conditions and would like a new examination to be scheduled.  While the Board notes that the Veteran missed an examination occurred in January 2013 for her seizure related symptoms, which were being developed as a secondary claim to the service-connected issues on appeal, the Board notes that the Veteran underwent VA examinations in relation to her migraine conditions in September 2010 and in November 2011.  Further, the Veteran supplemented the VA examinations in August 2014 when she provided a VA questionnaire completed by her treating neurologist and treatment notes, which discuss the seizure symptoms.  The Veteran also underwent previous VA examinations regarding her anxiety disorder.  Accordingly, the Board finds that the current record adequately reflects the information necessary to evaluate the claims being decided on appeal.

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for a personality disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b) , 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A psychosis is a chronic disease. 38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may not be granted for congenital or developmental defects, including personality disorders. 38 C.F.R. §§ 3.303(c) and 4.9 (2012). See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

In this case, there is no evidence that the Veteran has a current personality disorder.  The March 1995 service treatment record concluded that there was no Axis II diagnosis but there were borderline, histrionic and paranoid personality features.  Despite the presence of these symptoms, post service treatment records fail to reflect any diagnosis of a personality disorder.  The September 2010 VA examination deferred an opinion on whether there was an Axis II diagnosis and only provided a diagnosis of Axis I anxiety disorder.  See The American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder and specifically indicating that Axis II is for reporting personality disorders).  The November 2011 VA examination only diagnosed an Axis I anxiety disorder and indicated there was not more than one mental disorder.  Private treatment records reflect diagnoses of anxiety and PTSD.  

Furthermore, even if there was a diagnosis of a personality disorder, service connection would not be warranted as a personality disorder is not a disease within the meaning of legislation providing compensation. 38 C.F.R. § 3.303. As such, service connection for a personality disorder is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent to which the Veteran has been diagnosed with anxiety, this has already been service-connected and is discussed further below. 

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Migraine Cluster Headaches

The Veteran has been assigned a 30 percent rating under DC 8100 (Migraines) for her migraines and her cluster headaches.  The Veteran has asserted that she suffers from recurrent headaches that manifest in two ways, migraines and cluster headaches.  She has reported that these headaches cause here severe repercussions on a day to day basis and warrant a higher evaluation.  The Board agrees and is granting an increase to a 50% rating, the highest schedular rating available under DC 8100.  

The RO has rated the Veteran's claim under 38 C.F.R. § 4.124a, Diagnostic Code 8100 which evaluates migraine headaches.  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.

The Veteran reported at her hearing that her headaches occur in two forms with each having distinct characteristics, but some overlapping symptoms.  First, the Veteran has migraines, which cause: pain on both sides of her head, vomiting, sensitivity to light, and pain.  Second, she has cluster headaches, which are described as "a little bit different" since they typically begin in the afternoon behind her left eye and cause stabbing pain.  

The Veteran stated that "when I do get headaches, be it a migraine or a cluster headache, I'm down. I can't do anything.  With both of them, it's hard for me to drive because I can't see." She indicates that these headaches can begin at any time and she is unable to predict when they will occur.  

Despite her condition, the Veteran indicates she still tries to maintain a regular lifestyle.  She has two daughters aged 12 and 16 that she will take to activities as often as she can, however, she has an arrangement with a friend who can provide the girls a ride to or from the activities if the Veteran is unable to do so.  The friend provided a statement in August 2014 that supports the Veteran's claims: 

I am on call for the [Veteran's family]... I have learned of the [Veteran]'s debilitating headaches.  Since I drive by their house and our children are in many activities together, I call or text to see if [the Veteran's children] need a ride on my way into town.  On many occasions, the [Veteran] has a headache and is unable to do anything. 

The Veteran's friend indicated that when her family attends out of town activities that they make sure that there is space for the Veteran's children in their vehicles and even their hotel rooms.  The friend also reports that there was a period of time when the Veteran's children needed a ride to activities "at least once a week for months."  The Veteran also stated that her mother-in-law would provide her assistance when her family previously lived in south Texas.  She reported that if a migraine was causing her to be unable to function for extended periods, up to two to three days, that her husband, who is disabled, will take care of their children.  

The Veteran also indicated that her children are homeschooled and can mostly take care of themselves at their current age, despite needing rides as neither can drive.  She also noted that her children raise show horses and that she tries her best to help her children with taking care of these animals, such as going to the feed store.  

Regarding employment, the Veteran reported that she doesn't believe that she could work "because there's no way for me to predict when the onset of a headache, which causes her anxiety, and then [when she has a headache] there is nothing I can do." Due to this, she doesn't believe she could maintain any kind of gainful employment. 

In September 2010, the Veteran underwent a VA neurological evaluation.  The Veteran reported that her headaches were a 10 out of 10, which felt like someone hitting her with a hammer behind her left eye, sometimes the right, with associated vomiting.  She stated that frequency was variable from occurring every 2 days to having one every 2 to 3 months, but that they could also last from a couple hours to a couple weeks (that would increase and decrease in intensity).  She indicated that she treated her condition with medication, but it was not always effective in alleviating her symptoms.  The examiner noted that the Veteran's condition slows down her ability to complete her responsibilities as a student pursuing a PHD, a homemaker, a home schooler, and a caretaker of her disabled spouse.    

In November 2011, the Veteran had another VA neurological examination.  The examination indicated that the Veteran had migraines and cluster headaches.  The Veteran indicated that her headaches have become worse over time and that despite many prescriptions none have been able to provide her relief from her condition.  The examiner indicated that the Veteran's most frequent headaches included symptoms of stabbing pain on her left-side of her head that radiated to both sides, visual flashes of light, hot flashes, and "facial drooping" on the right side of her face.  The Veteran reported seizures related to her migraines, but it was noted that she did not have a diagnosis of a specific seizure disorder.  An April 2011 neurology note was discussed that reported that the Veteran was having "atypical spells characterized by migraine sounding headaches that are becoming more frequent and severe with onset of blackout/staring spells lasting 15-30 seconds per husband."  No seizure condition was diagnosed at that time.  The examiner indicated that the Veteran had characteristic prostrating attacks less than once every two months and stated that the Veteran did not have very frequent prostrating attacks of non-migraine headache pain.      

The examiner reported that the Veteran was currently a homemaker and had not had formal employment since 1998 when she was employed as a secretary, but was unable to maintain this positon due to her headaches and her anxiety.  The Veteran indicated she owned horses but could not ride them due to her condition.  

In August 2014, the Veteran's private neurologist completed a VA questionnaire regarding her condition.  The neurologist noted that he had been treating the Veteran since November 2012.  He reported that the Veteran has cluster headaches, which occurred at least once per week, and migraines, which were less frequent.  The headaches caused pain all over with vomiting, shaking, and blurred vision.  He reported that the Veteran will have head pain that typically last about two days.  He indicated that the Veteran has migraine and non-migraine pain that causes very frequent prostrating and prolonged attacks and has prostrating attacks of migraine and non-migraine headache pain more frequently than once per month.  The neurologist also indicated that the Veteran's condition affected her ability to work, but did not elaborate to what extent.  

Records from the Veteran's physician note that the Veteran underwent an EEG study regarding her seizure-like symptoms, which were being diagnosed as generalized ischemic cerebrovascular disease, manifested by syncope and transient amnesia.  However, after review of the testing the neurologist indicated that his impression was that these symptoms were driven by her migraine and cluster headache syndrome.

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

After reviewing all of the evidence of record, the Board finds that the Veteran's condition warrants a schedular rating of 50 percent under DC 8100.  This is the highest schedular rating possible for migraines (or headaches, which do not have their own, separate rating criteria).  

While the VA examinations from September 2010 and November 2011 do not indicate that this type of evaluation is warranted, the Board notes that these examinations do not comport with the evidence of record, particularly the lay statements provided by the Veteran and her family, as well as, the treatment of her private neurologist.  The 2010 examiner and the 2011 examiner indicated that the Veteran did not have frequent prostrating attacks.  The Veteran acknowledged during her Board hearing that her prostrating migraine headaches were less frequent, but she reported that she has prostrating non-migraine headaches at least once per week.  This assertion is supported by the medical evidence provided by the Veteran's neurologist and the lay statement provided by her husband's testimony, her mother-in-law, and her friend.  Particularly, the Board notes that the Veteran's attacks are so frequent and random that her friend will make sure to keep room in her vehicle and in hotel rooms (if they are out of town) to provide space for the Veteran's children in the event that they need taken care of, which they indicate happens regularly.  

Further, the VA examiners report that the Veteran's condition does not cause her "severe" economic inadaptability.  The September 2010 examiner indicates that the Veteran is a full time student attempting to obtain a Ph.D., however, while the Veteran's original goal was to obtain a Ph.D., the record reflects that she only was able to obtain an associate's degree before her headache condition forced her to drop out of school.  Additionally, the record reflects that the Veteran has not held a formal job since she was a secretary for a brief time in 1998.  The Veteran's neurologist also indicates that the Veteran's condition affects her ability to work.  

Therefore, resolving all doubt in favor of the Veteran, the Board finds the evidence more nearly approximates a finding that the Veteran's headaches are prostrating and result in severe economic inadaptability.  Accordingly, an initial rating of 50 percent for migraine cluster headaches is granted.  38 C.F.R. § 4.3.

The Board notes that separate ratings for the Veteran's migraines and her cluster headaches were considered since the Veteran indicates they manifest with significant differences.  However, while the Veteran can distinguish between the two conditions they still have some overlapping symptoms.  The Veteran stated in her Board hearing, "when I do get headaches, be it a migraine or a cluster headache, I'm down. I can't do anything.  With both of them, it's hard for me to drive because I can't see."  She indicates that both types of headaches cause the need to lie down and both cause visual symptoms.  Therefore, the Board determined separate evaluations would not be appropriate as it would violate the rule against pyramiding.  See 38 C.F.R. 4.14.  

As a 50 percent evaluation is the highest schedular evaluation available and there are no other Diagnostic Codes which consider similar symptoms that provide for higher evaluations so a rating by analogy, the Board has carefully considered whether an extraschedular rating was warranted.
Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b).

The Veteran's symptoms associated with his service-connected migraines and cluster headaches include recurrent severe head pain that frequently cause the Veteran to need to lie down for prolonged periods.  Additionally, the Board notes that lay reports have indicated that the Veteran has been suffering from episodes of syncope and transient amnesia, which the Veteran's neurologist has stated are likely "driven by her migraine and cluster headache syndrome."  The Board's review indicates the diagnostic codes that pertain to the knee DC 8100 do not contemplate episodes of syncope and transient amnesia as symptoms of such a condition.  While the 50 percent rating of 8100 does account for the Veteran's severe pain and her frequent need to lie down, as well as any resulting severe economic inadaptability, the rating criteria does not contemplate recurrent loss of consciousness or memory.  

While the Veteran's symptoms of syncope and transient amnesia have not caused "marked" interference with employment or frequent hospitalization, the Board notes that the Veteran's overall disability picture from her specific migraine condition does cause marked interference with employment.  Moreover, the rating criteria for migraines indicate that "severe" economic inadaptability is a plausible result of migraine attacks and have been found in this instance.  Accordingly, as some of the Veteran's symptomology of her migraines and cluster headaches are not contemplated by the rating criteria and the overall disability picture has caused "marked" interference with employment, then referral to the Director, Compensation Service, for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b).

Entitlement to an Increased Rating for an Anxiety Disorder

The Veteran is service connected for an anxiety disorder, secondary to her migraine cluster headaches.  She indicates that, due to the random onset of her debilitating headaches, she routinely is caused anxiety about her ability to perform routine activities on a day to day basis.  The Veteran was provided service connection for this condition as of August 2008, rated as 10 percent disabling under DC 9413.  In April 2012, the RO granted the Veteran an increased rating of 30% for this condition as of November 18, 2011.  After review of the claims file, the Board has granted the Veteran a higher initial rating of 30 percent, but no higher, and determined that a 30 percent rating is appropriate for her anxiety disorder throughout the appeal period.  

During her Board hearing, the Veteran reported that she deals with her anxiety on a day to day basis.  She indicated that she worries about where she might be when she has an attack, what might people in public think if she begins having attack, and as mother, she worries about missing out on spending time with her family.  She also indicated that she has anxiety about the seizures or losses in memory that she has been suffering from and that "she feels like she is losing her mind."  However, while she has this anxiety she did indicate that "everything else has been dealt with and addressed in my life. And so I have a good life. I just have a painful life."

In February 2008, the Veteran sought psychiatric treatment and therapy.  She reported with complaints of anxiety, tension, inability to focus, problems concentrating, difficulty sleeping, periods of uncontrollable crying that occur several times per week, flashbacks of childhood emotional and sexual abuse.  She denied current suicidal or homicidal ideation but reported prior suicidal ideation while she was active duty military.  She was reported to have a GAF of 75.  

In April 2008, the Veteran returned and indicated that she was still having memory problems and having problems concentrating.  Relaxation techniques were discussed due to her anxiety.  The Veteran indicated that she enjoyed yoga and painting.  Controlled breathing was discussed.  

In May 2008, the Veteran reported significant improvement in her symptoms.  She reported less fear, paranoia, and fewer nightmares and suicidal dreams.  

In September 2010, the Veteran underwent a VA psychological evaluation.  The Veteran indicated that she started going to therapy in 2005 after her mother-in-law and father-in-law were getting a divorce.  She indicated that she has not seen her father for over 8 years, and has had little contact with her biological family since 2009.  The Veteran stated that she was working on her B.A. in psychology and expected to graduate in May 2011, and that she intended to seek a Ph.D. afterwards. 

Her employment history included retail work, agricultural work, and being a housewife from 1997 - 2001.  In 2001, she began a quarter horse business but she lost 6 horses from 2007-2008 and the business closed in 2008.  The Veteran was unemployed since that time.  Relationship with her husband and family was reported to be good.  She had two daughters, a 12 year old and an 8 year old.  She stated that she had few friends but no best friends because of that required too much responsibility.  For recreation, the Veteran reported that she paints, crochets, bakes, and rides horses.  

On mental status evaluation, the Veteran was calm, cooperative, talkative, but a bit disheveled.  No hallucinations were noted but she did report occasionally being anxious as if someone was watching her and she does not like to go out at night.  She denied suicidal intent or ideation.  She reported recurrent panic attacks at least one per week, sometimes more than one per day.  However, at least some of these attacks were not full blown panic attacks but feelings of anxiety or worry.  She reported difficulty sleeping and occasional moodiness.  She also reported that she has memory loss, particularly that she cannot remember how her headaches started but remembered waking up in a hospital as if she blacked out.  The Veteran was assessed with an anxiety disorder, not otherwise specified and was noted to have a GAF of 75. 

In November 2011, the Veteran underwent another VA psychiatric evaluation.  The Veteran was noted to have an anxiety disorder with symptoms that cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  A GAF score of 62 was assigned. 

The Veteran described her relationship with her husband of sixteen years as "awesome."  She indicated that they team-teach their two daughters at home.  She indicated that her daughters were gifted and talented.  She reported that despite her headaches, she and her husband continue to enjoy a good social and recreational life including: going out dancing, to the casino, to the movies, and to restaurants.  She reported that she likes yoga and golf.  She stated that she isn't a quitter and refuses to allow the pain to control her life, and that she pushes herself to be active, despite her pain and her anxiety about the pain.        

Since her previous mental exam, the Veteran reported that she and her husband were attempting to resume their quarter horse business, having moved to a piece of property in October 2011 that they could keep four horses.  While the business is owned by her, she and her husband run it together.  However, her husband has to do more work as she forgets to call for appointments, when bills are due, or when to get hay for the horses at times.  She indicates this is related to her emotional and physical difficulties, including the migraines and seizure activity.  While she had been in college in September 2010, she had to quit that semester as she began to experience considerable head pain when she needed to be taking classes.  She was in her senior year, with good grades, but she got to the point where she began having anxiety attacks due to school work and worrying about having a headache.  

The Veteran reports that her headaches have worsened since 2010, which has caused her anxiety to increase when she senses one beginning.  She noted that when she is headache free, she is anxiety free, and handles things competently.  However, since she hasn't been going more than 24 hours without a headache, she has become fearful of the pain and how it will affect her day.  The examiner noted that the Veteran was having symptoms of anxiety, panic attacks that occur weekly or less often, mild memory loss, and impairment of short-term or long term memory. 

The examiner opined that the Veteran's anxiety had increased and caused her to quit school with less than a year to go.  However, he indicated that her current level of anxiety was not sufficient to interfere with some forms of work.  While working outside the home would prove difficult due to her headaches and fearfulness about the pain, she had recently restarted her quarter horse business that she had run successfully for years.  The examiner opined she would be capable of that type of self-employment since she could make her own schedule, take breaks when necessary, and get help from her husband.  
 
When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9413, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130, Diagnostic Code 9413.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400; 9434.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name. Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard, at 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

All of the periods on appeal must be considered, when considering an increase in rating.  While the Board notes that the Veteran and the November 2011 examiner indicate that the Veteran's condition worsened after the September 2010 examination, the Board finds that a 30 percent evaluation properly reflects the Veteran's mental condition throughout the period on appeal.  The evidence indicates that the Veteran's condition was worse than the 10 percent rating criteria throughout the appeal period, but her condition never rises to the level that it more nearly approximates the 50 percent criteria.  

The Veteran's file indicates that she began seeking mental health treatment in 2005 and has been receiving various forms of treatment since that time.  Throughout the entire period the Veteran was using medication, but the September 2010 examiner indicated that the Veteran was also having recurrent panic attacks, sometimes multiple times per week.  She was also indicating that she was having memory loss at that time and that her ability to perform tasks was being affected on a regular basis, rather than just "during periods of significant stress."  While some of these symptoms may be due to the Veteran's syncopal episodes, the Board notes that VA examiners attributed them in some part to her mental disorder.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an initial rating of 30 percent for her anxiety disorder.  

However, the Board finds that a rating higher than 30 percent is not warranted based upon the evidence of record.  The evidence does not indicate that the Veteran regularly has symptoms of flat affect, impaired judgment, difficulty in understanding complex commands, or difficulty in establishing and maintaining effective work and social relationships due to her anxiety disorder.  Particularly the Board notes that the Veteran has been able to perform several complex duties throughout the appeal period that would not suggest that the Veteran's anxiety disorder on its own causes difficulty in establishing and maintaining effective work and social relationships.  The Veteran indicated that her relationship with her husband of 16 year is "awesome" in her November 2011 VA examination and that she and her husband have team-taught their two homeschooled daughters.  She also indicated during her examination in November 2011 that she and her husband regularly participate in activities outside of the home.  She has indicated that she has a good relationship with her mother-in-law and a friend near her home, both of whom have helped take care of the Veteran's children during her migraines.  

While the Veteran has not worked outside the home in several years, the Board finds that an occasional decrease in functional capacity with intermittent periods of ability perform more closely describes how the Veteran's work is affected by her anxiety.  The Veteran has reported that her anxiety increases while she feels like she is about to have a headache, but during other times she is fine.  During her Board hearing the Veteran said, "Everything else has been dealt with and addressed in my life. And so I have a good life. I just have a painful life."  Both the Veteran and her examiners indicate that while the Veteran's anxiety affects her ability to function, it does not cause occupational and social impairment that causes reduced reliability and productivity on a continuous basis.  The Veteran still holds herself out as the primary caretaker of her children and has raised them and home-schooled them throughout the appeal process.  Both of these tasks, indicate a residual occupational capacity and while she may need to take recurrent breaks due to her condition, the evidence does not indicate more severe effects than intermittent periods of inability to perform occupational tasks due to her anxiety condition on its own.  

The Board recognizes that the Veteran has contended that her migraine disorder and her anxiety disorder are intertwined conditions.  However, when assigning disability ratings under the rating schedule, the Board must consider the functional impairment caused by each specific disability and assign a rating in relation to how the symptoms of that disability caused the resulting impairment.  In this instance, while the Veteran's may have severe occupational and social impairment due to her migraine headaches, it does not mean that she has the equivalent occupational and social impairment due to her anxiety.  

The Veteran's GAF scores also fail to support a higher evaluation.  The Veteran's GAF scores have consistently been in 70's with the lowest score of 62 being assigned since November 2011.  Throughout the appeal period, she has never been assigned a score between 51 or 60, which would indicate more intense moderate symptoms, or between 50 and 40, which is indicative of more serious symptoms.  Nor has she been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and no referral is required.  See Thun v. Shinseki, 573 F.3d 1366  (Fed. Cir. 2009). 

The Board also notes that many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which her 30 disability rating has been assigned.  See 38 C.F.R. § 4.130. Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  Accordingly, in this case, the Board finds that the severity of the Veteran's psychiatric symptoms is adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the occupational and social impairment contemplated in the Rating Formula.

Here, the rating criteria reasonably describe the Veteran's disability and her symptomatology.   As outlined above, the Veteran has reported sleeping problems, recurrent panic attacks, social isolation, periodic suicidal ideation, and outbursts of anger.  She has also demonstrated impaired memory.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9413.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of anxiety which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code adequately contemplates the Veteran's symptoms.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally in this case, the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. Aug. 6, 2014).  The Board notes that to the extent that the Veteran or her representative argues that the Veteran's psychiatric disorder is affected by her service-connected migraines or cluster headaches that the symptoms of her psychiatric condition have been contemplated in the above-referenced rating criteria and the service-connected migraines receive a separate rating, which is rated at the highest schedular rating and has been referred for extraschedular consideration.  Therefore, the Board finds that the rating criteria in relation to the Veteran's mental condition are adequate. 

Based on the foregoing, the Board finds that a 30 percent rating for the Veteran's anxiety disorder is appropriate throughout the appeal period and that the evidence of record preponderates against a finding in excess of a 30 percent rating.  As such, the Veteran's claim for a higher initial rating has been granted, and a rating in excess of 30 percent, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3
 

ORDER

Service connection for a personality disorder is denied.

Entitlement to an initial schedular rating of 50 percent for migraine cluster headaches is granted. 

Entitlement to an initial 30 percent rating for the Veteran's anxiety disorder is granted.

Entitlement to a rating in excess of 30 percent for the Veteran's anxiety disorder is denied.  




REMAND

The Veteran's claim for TDIU was initially developed by the RO, but was denied, in part, because the Veteran's condition did not meet the schedular criteria under 38 C.F.R. 4.16.  If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16.  

The Veteran now meets the schedular requirements for TDIU consideration, however, the evidence is unclear that the Veteran's service-connected conditions render her unable to secure and follow a substantially gainful occupation.  While the Veteran's neurologist indicated that the Veteran's condition affects her ability to work, it is not indicated if the Veteran is completely unable to maintain a gainful occupation.  The November 2011 VA examiner expressly opined that the Veteran would be able to maintain working from home on her own schedule as she did from 2000 to 2004, and the evidence indicates she was attempting to start again in 2008.  However, this opinion does not consider the Veteran's pending claim for service connection for a personality disorder, nor does it consider the Veteran's symptoms of syncope and transient amnesias as related to her migraine condition.  Accordingly, the Veteran's claim must be remanded for further development regarding whether a TDIU is warranted.  

Additionally, as discussed above, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim for an increased rating for migraine cluster headaches on an extraschedular basis.  Particularly, the matter is to be referred to the Director, Compensation Service, for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the AOJ should request updated treatment records from the Ft. Worth VAMC and associate them with the claims file.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran or her representative that are not already associated with the claims file.

2. After the above referenced records been obtained, the AOJ should schedule the Veteran for a VA examination to ascertain if the aggregate effect of the Veteran's service-connected disabilities precludes her from securing and maintaining substantially gainful employment in light of her education and work history. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The AOJ should submit the claim for an increased rating for the Veteran's migraines and cluster headaches to the Director, Compensation Service, for extraschedular consideration. 

4. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


